DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9-10, 12-16 and 18-20 of U.S. Patent No. 11256153.
Regarding claims 2-3. Claims 2-7 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “one or more waveguides formed over the one or more CLC layers and configured to optically couple Bragg-reflected light from the one or more CLC layers such that the Bragg-reflected light travels in the lateral direction under total internal reflection (TIR), wherein the wave-guiding device is configured to have a field of view (FOV)” which discloses claim 2 “one or more CLC layers are configured to Bragg-reflect incident light; and one or more waveguides optically coupled to the one or more CLC layers and configured to receive Bragg-reflected light from the one or more CLC layers such that the Bragg-reflected light travels in the lateral direction under total internal reflection (TIR) in the one or more waveguides”
Regarding claim 4. Claim 4 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “the first and second FOVs combined have the FOV exceeding 200” which discloses claim 4 “the first and second FOVs provide a combined FOV exceeding 200”
Regarding claim 5. Claim 5 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “different ones of the one or more CLC layers have liquid crystal molecules that extend in the layer depth direction at different helical pitches” which discloses claim 5 “different ones of the one or more CLC layers are stacked in the layer depth direction”
Regarding claim 6. Claim 5 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “different ones of the one or more CLC layers have liquid crystal molecules that extend in the layer depth direction at different helical pitches” which discloses claim 6 “different ones of the one or more CLC layers have liquid crystal molecules that extend in the layer depth direction at different helical pitches”
Regarding claim 7. Claim 7 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “different ones of the one or more CLC layers decrease in the layer depth direction away from a light-incident surface of the one or more CLC layers” which discloses claim 7 “different ones of the one or more CLC layers decrease in the layer depth direction”
Regarding claim 8. Claim 9 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “the first CLC layer and the second CLC layer are stacked over one another” which discloses claim 8 “the one or more CLC layers include a first CLC layer and a second CLC layer that are stacked over one another”
Regarding claim 9. Claim 10 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “the one or more CLC layers are disposed laterally adjacent to one another in the lateral direction” which discloses claim 9 “the one or more CLC layers are disposed laterally adjacent in the lateral direction.”
Regarding claim 10. Claim 12 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “helical pitches of the different ones of the one or more CLC layers decrease in the lateral direction” which discloses claim 10 “respective helical pitches of the different ones of the one or more CLC layers decrease in the lateral direction”
Regarding claim 11. Claim 13 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “each of the one or more CLC layers has an average refractive index (nLc) exceeding 1.35” which discloses claim 11 “at least one of the one or more CLC layers has an average refractive index (nLC) exceeding 1.35”
Regarding claim 12. Claim 14 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “each of the one or more CLC layers has a birefringence (An) between about 0.05 and 0.70” which discloses claim 12 “at least one of the one or more CLC layers has a birefringence (An) between about 0.05 and 0.70.”
Regarding claim 13. Claim 15 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “an incoupling optical element formed on the waveguide and configured to incouple light incident thereon into a first side of the waveguide, wherein the incoupling optical element and the waveguide are configured such that light incoupled into the waveguide propagates in the wave guide in an in-plane direction of the waveguide by total internal reflection (TIR); and an outcoupling optical element formed on the waveguide and configured to outcouple light incident thereon from the waveguide” which discloses claim 13 “an incoupling element configured to incouple light that is incident on the incoupling element into a first side of the waveguide such that the incoupled light propagates in the waveguide in an in-plane direction of the waveguide by total internal reflection (TIR); and an outcoupling element configured to outcouple, from the waveguide, at least a portion of the light that propagates in the waveguide”
Regarding claim 16. Claim 21 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
Regarding claim 17. Claim 22 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
Regarding claim 18. Claim 16 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
Regarding claim 19. Claim 18 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “the waveguide has formed on one side thereof the one or more CLC layers” which discloses claim 19 “different ones of the one or more CLC layers are disposed laterally adjacent in the lateral direction”
Regarding claim 20. Claim 19 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
In addition, U.S. Patent No. 11256153, recites “a first CLC layer and a second CLC layer are stacked over one another” which discloses claim 20 “the one or more CLC layers include a first CLC layer and a second CLC layer that are stacked over one another”
Regarding claim 21. Claim 20 of U.S. Patent No. 11256153 recites the same limitations as the pending application except: the pending application is broader with the removal of limitations and the preamble directed to an “optical device,” as opposed to a wave guiding device.  
Allowable Subject Matter
Claims 2-13 and 16-21 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed; or claims rewritten or amended to overcome the rejections under the nonstatutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  .
Regarding Claim 2.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the one or more CLC layers are configured to Bragg-reflect incident light; and one or more waveguides optically coupled to the one or more CLC layers and configured to receive Bragg-reflected light from the one or more CLC layers such that the Bragg-reflected light travels in the lateral direction under total internal reflection (TIR), in the one or more waveguides.”
Claims 3-12 would also allowable due to dependency to claim 2.
US 20130093969 A1 to Li et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  Specifically, Li discloses various limitations of base claim 2: a wave-guiding device comprising: one or more cholesteric liquid crystal (CLC) layers each comprising a plurality of chiral structures (See Fig. 3A), wherein each chiral structure comprises a plurality of liquid crystal molecules that extend in a layer depth direction and are successively rotated in a rotation direction (As shown in Fig. 3A), wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth direction (See at least Fig. 3A).  US 20020131694 A1 to So et al. also discloses a cholesteric liquid crystal reflector (CLCR), comprising: one or more cholesteric liquid crystal (CLC) layers each comprising a plurality of chiral structures (See Fig. 1E), wherein each chiral structure comprises a plurality of liquid crystal molecules that extend in a layer depth direction and are successively rotated in a first rotation direction (As shown in Fig. 1E), wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth direction (See at least Fig. 1E).
However, neither Li nor So disclose that “the one or more CLC layers are configured to Bragg-reflect incident light; and one or more waveguides optically coupled to the one or more CLC layers and configured to receive Bragg-reflected light from the one or more CLC layers such that the Bragg-reflected light travels in the lateral direction under total internal reflection (TIR), in the one or more waveguides.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  
Regarding Claim 13.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the one or more CLC layers are configured to Bragg-reflect light incident on the one or more CLC layers.”
Claims 14-21 would also be allowable due to dependency to claim 13.
US 20160116739 A1 to TeKolste et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13.  Specifically, TeKolste discloses various limitations of base claim 13: a display device, comprising: a waveguide (Fig. 11A); an incoupling element configured to incouple light that is incident on the incoupling element into a first side of the waveguide such that the in-coupled light propagates in the wave-guide in an in-plane direction of the waveguide by total internal reflection (TIR) (As shown in Fig. 11A); and an outcoupling element configured to outcouple, from the waveguide at least a portion of the light that propagates in the waveguide (Fig. 11A light distributing elements 1214).  US 20130093969 A1 to Li et al. discloses optical element comprise one or more cholesteric liquid crystal (CLC) layers each comprising a plurality of chiral structures (See Fig. 3A), wherein each chiral structure comprises a plurality of liquid crystal   molecules that extend in a layer depth direction and are successively rotated in a rotation direction (As shown in Fig. 3A), and wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth direction (See at least Fig. 3A).
However, neither TeKolste nor Li disclose that “the one or more CLC layers are configured to Bragg-reflect light incident on the one or more CLC layers.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13.  
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871